  Case: 4:20-cv-01807-MTS Doc. #: 10 Filed: 04/12/21 Page: 1 of 1 PageID #: 37




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                         )
                                                     )
                   Plaintiff,                        )
                                                     )
             v.                                      )         No. 4:20 CV 1807 MTS
                                                     )
 DESOTO POLICE DEPT., et al.,                        )
                                                     )
                   Defendants.                       )

                                  MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff’s request to proceed in forma pauperis on

appeal. When the Court dismissed this action on March 23, 2021, the Court stated that an appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

          Further, plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one hundred (100) meritless lawsuits in this Court, which is

an abuse of the judicial process. Plaintiff’s motion to proceed in forma pauperis on appeal will be

denied.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

on appeal Doc. [9] is DENIED.

          IT IS FURTHER ORDERED that plaintiff shall not file any additional motions in this

closed action.

          Dated this 12th day of April, 2021.



                                                     MATTHEW T. SCHELP
                                                     UNITED STATES DISTRICT JUDGE
